     Case 1:20-cv-00661-NONE-EPG Document 48 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    MARK ANTHONY BROWN,                               No. 1:20-cv-00661-NONE-EPG (PC)
11                       Plaintiff,                     ORDER GRANTING, IN PART, AND
                                                        DENYING, IN PART, PLAINTIFF’S
12           v.                                         MOTION TO RECONSIDER COURT’S
                                                        ORDER CONCERNING SCHEDULING
13    F. RODRIGUEZ, et al.,                             CONFERENCE
14                       Defendants.                    (ECF No. 47)
15

16          On February 1, 2021, Plaintiff Mark Anthony Brown (“Plaintiff”), a state prisoner

17   proceeding pro se and in forma pauperis, filed a motion entitled Motion Requesting Judge

18   Reconsider Initial Scheduling Conference and Settlement Conference Dates and Motion

19   Requesting that the Court Orders Defendants to File a Motion Explaining Why They Failed to

20   Attend the Initial Scheduling Conference. (ECF No. 47). Plaintiff states that he was able to attend

21   the scheduling conference, which the Court continued; wants to set the dates without the benefit

22   of a conference; and wants Defendants to explain why the conference was canceled.

23          On September 16, 2020, the Court ordered parties to exchange their initial disclosures and

24   set a telephonic scheduling conference for January 20, 2021. (ECF No. 31). After both parties

25   requested a settlement conference, (ECF Nos. 39 & 40), on January 15, 2021, Magistrate Judge

26   Sheila K. Oberto set one for April 15, 2021, (ECF No. 45).

27          The day of the scheduling conference, Defendants’ counsel telephoned the Court. She said

28   that Plaintiff’s institution of confinement informed her that it was short staffed and could not
                                                        1
     Case 1:20-cv-00661-NONE-EPG Document 48 Filed 02/08/21 Page 2 of 2


 1   produce Plaintiff for the scheduling conference. Based on counsel’s representation, the Court

 2   continued that conference to April 26, 2021. (ECF No. 46). The Court selected the date in part

 3   because the parties may settle at the April 15, 2021 settlement conference.

 4          Plaintiff’s pending motion (ECF No. 47) states that he was prepared to attend the

 5   scheduling conference, that he sought assistance from prison officials to attend it, and that he filed

 6   a scheduling conference statement two weeks in advance of the hearing. However, prison officials

 7   refused to escort him to a proper location and Defendants never filed a motion requesting a

 8   continuance. Plaintiff asks the Court (1) to set a schedule without the benefit of a conference and

 9   (2) to order Defendants to file a statement explaining the continuance.

10          First, in light of the settlement conference that both parties requested, the Court will not

11   reconsider its order that continued the scheduling conference until after the settlement conference.

12          Second, the Court will not order an explanation. Typically, a party must file a motion to

13   continue a conference. Counsel represented that the day of the conference, she learned that

14   Plaintiff’s prison was short staffed and could not produce Plaintiff. Filing a motion was

15   impractical in this case. The Court is aware that the current pandemic has resulted in more

16   difficulties than usual in staffing and inmate movement.

17          Accordingly, Plaintiff’s motion for reconsideration (ECF No. 47) is HEREBY DENIED.

18
     IT IS SO ORDERED.
19

20      Dated:     February 8, 2021                             /s/
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

                                                        2
